NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         OCT 18 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 10-50312

                Plaintiff - Appellee,             D.C. No. 5:09-cr-00011-VAP-1

       v.
                                                  MEMORANDUM *
MAGDALENO CERVANTES,

                Defendant - Appellant.



UNITED STATES OF AMERICA,                         No. 10-50377

                Plaintiff - Appellee,             D.C. No. 5:09-cr-00011-VAP-3

  v.

RAUL SERRANO,

                Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Virginia A. Phillips, District Judge, Presiding



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                           1
                           Submitted October 12, 2012 **
                               Pasadena, California

Before: KLEINFELD and McKEOWN, Circuit Judges, and QUIST, Senior
District Judge.***




      Co-defendants Magdaleno Cervantes and Raul Serrano appeal the district

court’s denial of their motions to suppress evidence of methamphetamine.

Cervantes also argues that his appeal waiver is unenforceable, and that his sentence

was procedurally and substantively flawed. Serrano argues that the district court

erred in concluding that he lacked standing to challenge the search of the building

where methamphetamine was initially found.




                                          I




      Cervantes’ appeal waiver is enforceable because “(1) the language of the

waiver encompasses his right to appeal on the grounds raised, and (2) the waiver

[was] knowingly and voluntarily made.” United States v. Rahman, 642 F.3d 1257,


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for Western Michigan, sitting by designation.

                                          2
1259 (9th Cir. 2011) (quoting United States v. Jeronimo, 398 F.3d 1149, 1153 (9th

Cir.2005).




      Cervantes was provided with a court-certified Spanish-speaking interpreter

at both his change of plea and sentencing hearings. At his change of plea hearing,

Cervantes’ bilingual attorney said that he had translated the plea agreement into

Spanish for Cervantes, and Cervantes acknowledged that the plea agreement was

interpreted or translated into Spanish for him. The court also explained the appeal

waiver to Cervantes, and Cervantes indicated that he understood that he was

largely giving up his right to appeal his conviction, and his right to appeal a legal,

guidelines sentence, which is what he got.




      The record also indicates that Cervantes is a U.S. citizen who attended

school in the United States up to twelfth grade and later went to a training school in

the United States for shipping and receiving. Cervantes submitted multiple letters,

which he purportedly wrote, to the court in English. Finally, Cervantes told the

court that while he speaks Spanish at home, he also speaks English. Thus, the

record demonstrates that Cervantes’ waiver was knowing and voluntary, despite




                                           3
the fact that he did not have a court-certified interpreter during his conversations

with his lawyer about the plea agreement.




                                           II




      Serrano lacks standing to challenge the search of the building where

methamphetamine was initially found. Serrano was not present at the time of the

search, and never stayed overnight in the building. Serrano claims that he paid rent

to Cervantes, but the district court concluded that this testimony was not credible.

He lacked an objectively reasonable expectation of privacy in the building. See

Smith v. Maryland, 442 U.S. 735, 740 (1979); United States. v. Silva, 247 F.3d

1051 (9th Cir. 2001).




      We DISMISS Cervantes’ appeal, and AFFIRM the district court’s denial of

Serrano’s motion to suppress.




                                           4